Mr. Presiding Justice Smith delivered the opinion of the court. The decree in the above-entitled cause is reviewed and as modified affirmed in Mississippi Lumber Co. v. Joice, post, 110, in an opinion filed this date, to which we refer for a more detailed statement of the case and the issues involved. The said decree was in part as follows; “That the cross-bill herein is not germane to the original bill, and is without equity, and that the same should be and is dismissed for want of equity.” The cross-complainants bring this appeal to reverse the said decree only as to the dismissing of the said cross-bill. By the cross-bill the cross-complainants sought to recover individually the secret profit claimed to have been made by Joice, Pope and Pate in the transaction in question; but it is stated by them that if this court affirms the decree finding that the Mississippi Lumber Company is entitled to the relief therein ordered, it is not their desire to urge the reversal here sought.. However, we think that the cross-bill was properly dismissed as not germane to the original bill, and the decree as here appealed from is affirmed. Affirmed.